DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 8/31/2020 which amended claim 1. Claims 1-21, 23, 24, 26-35, 37-46, and 49 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.

Allowable Subject Matter
Claims 1-21, 23, 24, 26-35, 37-46, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a non-diffractive target pattern, an illumination system that 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Deck et al. (US PGPub 2011/0255096, Deck hereinafter) discloses a non-diffraction-based position encoder for monitoring position of an object (Figs. 5-7, the encoder system 500, 600, 700), the position encoder comprising: a target pattern (Figs. 1, 6, 7, an encoder scale 105 is a target on a measurement object 101); an illumination system that generates (i) a first illumination beam that is directed toward, impinges on, and reflects off of the target pattern, the first illumination beam having a first beam characteristic; and (ii) a second illumination beam that is directed toward, impinges on and reflects off of the target pattern, the second illumination beam having a second beam characteristic that is different than the first beam characteristic (Figs. 5-7, paras. [0090], [0098], [0109]-[0114], [0120]-[0124], the encoder system 500, 600, 700 generates multiple illumination beams with different characteristics. In encoder system 

Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious an illumination system that generates (i) a first illumination beam that is directed toward and impinges on the target pattern, the first illumination beam having a first beam characteristic; and (ii) a second illumination beam that is directed toward and impinges on the target pattern, the second illumination beam having a second beam characteristic that is different than the first beam characteristic, wherein from the first illumination beam impinging on the target pattern, the image sensor individually sums the information for each of the plurality of detector columns to generate a plurality of first summed column outputs, and the image sensor individually sums the information for each of the plurality of detector rows to generate a plurality of first summed row outputs; and wherein from the second illumination beam impinging on the target pattern, the image sensor individually sums the information for each of the plurality of detector columns to generate a plurality of second summed column outputs, and the image sensor individually sums the information for each of the plurality of detector rows to generate a plurality of second summed row outputs. These limitations in combination with the other limitations of the claim render claim 12 non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious an illumination system that generates (i) a first illumination beam that is directed toward and impinges on the target pattern, the first illumination beam having a first beam characteristic; and (ii) a second illumination beam that is 
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious a plurality of image sensors that are coupled to the object, each of the image sensors being spaced apart from the target pattern along a first axis, each of the image sensors including a two-dimensional array of detector elements arranged in a plurality of detector columns and a plurality of detector rows, each of the image sensors sensing information for each of the detector elements from the illumination beam impinging on the target pattern, each of the image sensors individually summing the information for each of the plurality of detector columns to generate a plurality of summed column outputs, and each of the image sensors individually summing the information for each of the plurality of detector rows to 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Yun et al. (US PGPub 2008/0291470, Yun hereinafter) Yun discloses a position encoder for monitoring a position of an object, the position encoder comprising: a target pattern (Figs. 1-4, paras. [0020], [0033], target pattern 203); an illumination system that generates an illumination beam that is directed toward and impinges on the target pattern (Figs. 1-4, para. [0021], illumination source 103 provides light to the target pattern of the object); an image sensor that is coupled to the object (Figs. 1-4, paras. [0020]-[0021], [0035]-[0036], [0043], the digital image sensor 102 is coupled with the object to detect the target pattern on the object), the image sensor being spaced apart from the target pattern along a first axis (Figs. 1-4, paras. [0020], [0033], [0043], the image sensor 102, 202, is spaced apart from the target pattern 203 on the surface of the object in a direction perpendicular to the plane formed by the X and Y axes), the image sensor including a one-dimensional array of detector elements arranged in a single detector column and a plurality of detector rows, the image sensor sensing information for each of the detector elements from the illumination beam impinging on the target pattern, the image sensor individually summing the information for the single detector column to generate a summed column output, and the image sensor individually summing the information for each of the plurality of detector rows to 
Regarding claim 33, the prior art of record, either alone or in combination, fails to teach or render obvious a control system that analyzes the summed column outputs and the summed row outputs to monitor the position of the object, wherein the control system includes an algorithm that is configured to determine a phase of the summed column outputs and a phase of the summed row outputs to monitor the position of the object. These limitations in combination with the other limitations of the claim render claim 33 non-obvious over the prior art of record.
Regarding claim 35, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the control system individually sums the information for each of the plurality of detector columns to generate a plurality of summed column outputs, and individually sums the information for each of the plurality of detector rows to generate a plurality of summed row outputs, the control system analyzing the summed column outputs and the summed row outputs to monitor the position of the object, and wherein the control system includes an algorithm that is configured to determine a phase of the summed column outputs and a phase of the summed row outputs to monitor the position of the object. These limitations in combination with the other limitations of the claim render claim 35 non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Talmi (US PGPub 2002/0079466) discloses a target pattern including a plurality of first pattern elements that are arranged in a first pattern, and a plurality of second pattern elements that are arranged in a second pattern that is different than the first pattern (Figs. 2, 8, 9, 15A-16B, paras. [0229]-[0230], the scales include first and second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882